United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & NATURALIZATION
SERVICE, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-814
Issued: October 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 1, 2001 appellant filed a timely appeal from the August 10, 2009 merit
decision of the Office of Workers’ Compensation Programs, which denied authorization for right
shoulder surgery. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether the Office properly denied authorization for right shoulder surgery.
FACTUAL HISTORY
On September 25, 1996 appellant, then a 43-year-old assistant district director, sustained
an injury in the performance of duty when her wheelchair flipped over backwards and she tried
to stop the fall by extending both arms. The Office accepted her claim for right shoulder strain,
right shoulder tear, right anterior rotator cuff repair, aggravation of Polio syndrome and

consequential left shoulder strain. Appellant received schedule awards for a 65 percent
impairment of her right upper extremity and a 45 percent impairment of her left.
The medical evidence indicated that appellant reinjured her right shoulder on March 13,
2009: “She reached up from her wheelchair to grab some cat litter at the store and [it] yanked
the arm down. She had pain and jolt in the right shoulder.” Diagnostic testing revealed a
massive tear from what appeared to be previously repaired supraspinatus and infraspinatus
tendons. Both were torn and retracted medially. There was also marked tendinopathy of the
subscapularis tendon with probable tearing of the articular surface.
The Office received a call from appellant stating, “[S]he sustained another injury to her
shoulder. She stated she was shopping for grocery when she went to reached for an item, she
tore her shoulder again and requires another surgery.”
On June 10, 2009 Dr. Richard K. Peairs, appellant’s Board-certified orthopedic surgeon,
related the recent history of injury. He reported that “[appellant] injured the right shoulder while
shopping on March 13, 2009 when a bag of cat litter weight 16 pounds she was trying to get off a
high shelf fell and caused her right arm to be jerked downward.… She experienced immediate
pain in the right shoulder.” Dr. Peairs diagnosed right rotator cuff tear and found that appellant
would benefit from an arthroscopy of the right shoulder with repair of the rotator cuff.
On June 17, 2009 Dr. Kathy A. Finch, appellant’s primary care physician, reported that
appellant acutely tore her right rotator cuff on March 13, 2009 pulling a grocery item from the
shelf and it dropped abruptly causing instant pain and inability to raise her arm.
On August 10, 2009 the Office denied authorization for right shoulder surgery. It found
that the need for surgery was the result of an incident at the grocery store on March 13, 2009, not
the result of a work-related incident.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty the services,
appliances and supplies prescribed or recommended by a qualified physician that the Secretary
of Labor considers likely to cure, give relief, reduce the degree or the period of any disability or
aid in lessening the amount of any monthly compensation.1 These services include surgery and
hospitalization.2 The Office must therefore exercise discretion in determining whether the
particular service, appliance or supply is likely to affect the purposes specified in the Act.3 The
only limitation on the Office’s authority is that of reasonableness.4
1

5 U.S.C. § 8103(a).

2

Federal (FECA) Procedure Manual, Part 3 -- Medical, Overview, Chapter 3.0100.2.a (October 1990).

3

See Marjorie S. Geer, 39 ECAB 1099 (1988) (the Office has broad discretionary authority in the administration of
the Act and must exercise that discretion to achieve the objectives of section 8103).
4

Daniel J. Perea, 42 ECAB 214 (1990).

2

The Office’s obligation to pay for medical treatment under section 8103 of the Act
extends only to treatment of employment-related conditions, and appellant has the burden of
establishing that the requested treatment is for the effects of an employment-related condition.
Proof of causal relation must include rationalized medical evidence.5
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause attributable to the employee’s own intentional conduct.6
ANALYSIS
Appellant acutely tore her right rotator cuff on March 13, 2009 when, at a grocery store,
she reached up to pull a bag of cat litter weighing 16 pounds from a high shelf. The bag dropped
abruptly and jerked her right arm downward, causing instant pain and an inability to raise her
arm. The injury was not the natural progression of her September 25, 1996 employment injury.
What triggered the injury was an independent, intervening cause attributable to appellant’s own
intentional conduct.7
Because the March 13, 2009 injury did not arise in the course of appellant’s federal
employment and because the resulting need for surgery was not for the natural progression of her
1996 employment injury, the Board finds that the Office acted reasonably in denying
authorization for the surgery. As the Office properly exercised its discretion in the matter, the
Board will affirm the Office’s August 10, 2009 decision.
CONCLUSION
The Board finds that the Office properly denied authorization for right shoulder surgery.
The record establishes that the requested surgery was for the effects of a nonwork-related injury.

5

Debra S. King, 44 ECAB 203 (1992).

6

John R. Knox, 42 ECAB 193 (1990); Lee A. Holle, 7 ECAB 448 (1955).

7

See Clement Jay After Buffalo, 45 ECAB 707 (1994) (holding that while the claimant’s employment-related
knee injury contributed to a later basketball injury as a medical matter, the legal chain of causation was broken by an
independent, intervening cause, namely, playing basketball only 24 hours after receiving medical advice not to do
so).

3

ORDER
IT IS HEREBY ORDERED THAT the August 10, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

